Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 1 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 2 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 3 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 4 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 5 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 6 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 7 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 8 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document      Page 9 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 10 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 11 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 12 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 13 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 14 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 15 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 16 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 17 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 18 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 19 of 20
Case 19-57186-sms   Doc 28    Filed 07/03/19 Entered 07/03/19 21:09:30   Desc Main
                             Document     Page 20 of 20
